Order entered September 24, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00216-CR
                                       No. 05-13-00776-CR

                               JOSHUA WORRELL, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F06-18181-M, F06-18182-M

                                            ORDER
       The Court REINSTATES the appeals.

       On August 23, 2013, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On September 23, 2013, we received the reporter’s record.

Therefore, in the interest of expediting the appeals, we VACATE the August 23, 2013 order

requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    DAVID EVANS
                                                              JUSTICE